104 F.3d 366
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Richard Damon DOMINGUEZ, Defendant-Appellant.
No. 96-30009.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 16, 1996.*Decided Dec. 20, 1996.

Before:  SNEED, TROTT, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Richard Damon Dominguez appeals his conviction and 37-month sentence following a guilty plea for possession of an unregistered destructive device, in violation of 26 U.S.C. § 5861(d).1  Pursuant to Anders v. California, 386 U.S. 738 (1967), Dominguez's counsel filed a brief stating that he finds no meritorious issues for review, and a motion to withdraw as counsel of record.


3
Counsel identified two possible issues for review:  (1) did Dominguez receive ineffective assistance of counsel due to counsel's failure to pursue an interlocutory appeal of the district court's denial of his suppression motion, and (2) did Dominguez receive ineffective assistance of counsel due to counsel's recommendation that Dominguez plead guilty.


4
In general, challenges to a conviction based upon ineffective assistance of counsel are made through collateral attack.  United States v. Carr, 18 F.3d 738, 741 (9th Cir.), cert. denied, 115 S.Ct. 82 (1994).  We do not address such claims on direct appeal unless the record is sufficiently developed to allow resolution of the issues, or unless assistance is so obviously inadequate as to violate a defendant's right to counsel.  United States v. Daly, 974 F.2d 1215, 1218 (9th Cir.1992) (per curiam).  The record here is not sufficiently developed to resolve Dominguez's claims.  See id.


5
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no further issues for review.  Accordingly, the motion of counsel to withdraw is GRANTED and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The government argues that this appeal is untimely.  On October 7, 1996, however, the district court found that excusable neglect justified the late filing of the Notice of Appeal